Grey, V. C.
An examination of the whole will of the testator, Aaron T. Burroughs, shows that after directing the pajunent of his debts he makes several special provisions for his widow, notably the use of the homestead, and its equipment and annuity of• $500, all during her natural life. He directs the sale of the residue of his real estate, and that the proceeds, after the payment of several minor gifts, shall be invested; that the income therefrom *654shall he used to pay the widow’s annuity, and that the residue shall be accountable for the payment of the legacies after her death and the purposes of the will. Then follow several money legacies to boards of missions and after them the several legacies to nephews and nieces set forth in the bill of complaint.
There is but a single question in dispute in this case; that is, did the legacy given to Thomas Downing divest because ho died before the death of the widow of the testator ?
The words of the nineteenth item giving the legacy are words of present gift. The time of-enjoyment only is postponed. Thomas survived the testator. The legacy vested in Thomas on the testator’s death. It then became an asset of Thomas Downing. The words giving this legacy are within the settled rule that where the words of gift are in prcesenli, and the time of enjoyment only is postponed, the legacy vests immediately upon the death of the testator. Gifford v. Thorn, 1 Stock. 705 (Court of Appeals).
It is admitted by the complainant’s counsel that the effect of the words of bequest to Thomas gave him a vested interest in his lcgacjr, but ho insists that, by the true 'Construction of the whole will, the legacy to Thomas was subject to be divested, not only in ease both Thomas and Sarah predeceased the wife of the testator, but in case Thomas only should so die.
Neither the nineteenth paragraph nor any other part of the will contains any provision defeating the gift to Thomas in case he alone predeceases the wife of the testator. He gave to Thomas and to Sarah—$500 to each—to be paid in one year after the decease of his wife. He had under consideration the possibility of the death of these legatees before the death of his wife, and he declared that in case that should happen, his will was that' if Sarah so died, Thomas should have Sarah’s share also, and that in case both should predecease his wife, then the whole $1,000 (both legacies) should fall into the residue.
Obviously the testator did not intend that Thomas’ legacy should fall into the residue in case he alone predeceased the widow. This is conclusively shown by the fact that he directs the falling into the residue to take place only in case both Thomas and Sarah should predecease the widow, and then that both their legacies, the whole $1,000, should fall in. As, in fact, Thomas *655only bas so died, and Sarah survived the widow, nothing in the will or in the subsequent event has divested Thomas’ legacy. On this point this case is controlled, if it needs a precedent, by the ease of Neilson v. Bishop, 18 Stew. Eq. 476, where a legacy was given to two, to revert in case of the death of both without issue. It was held there could be no reverter on the death of one only.
The complainants’ counsel insists that this constriiction is inconsistent with the general scheme of the will; that the whole will shows that the testator intended, after providing for his debts and an annuity for his wife, to have the rest of the estate accumulate, and the legacies to be paid to those who survived her, and that the legacies given to those who predeceased her should fall into the residue.
In my view the gift to Thomas is, on the point in question, too plainly expressed to be op.en to construction. The language used is clear and conclusive. It express a single meaning, without ambiguity. It was not impossible of fulfillment. Such a bequest needs no construction. The testator has himself plainly said what he intended. No court, under profession of the construction of his will, should defeat his expressed purpose by interpolating an additional or varying condition.
If speculation is to be indulged in to ascertain why the testator phrased the legacy in question as it appears in his will, a fair inference may be drawn which sustains the obvious meaning of the words used. The testator evidently intended to give Thomas more favorable consideration than Sarah, for he directs that if Sarah should predecease the widow, Thomas should take Sarah’s legacy, but does not reverse this and give Thomas’ legacy to Sarah in case Thomas should predecease the widow. As the will was originally drawn the limitation as between Sarah and Thomas was to the survivor of them, but the will was corrected in this particular at the time of its execution, as appears on inspection. It is not difficult to believe that, this matter being brought directly to the attention of the testator, he was willing to give special consideration to these two legacies by directing their divestiture only in case both legatees should predecease the widow. But no explanation is needful. He has plainly said what he intended, *656and it is in no way necessary that Ms will should state any reason why he had the intention so clearly expressed.
These two are not the only legacies which vary from the eight gifts to nephews and nieces, which aTe phrased, in almost uniform language, to fall into the residue in case the legatee predeceases the widow leaving no issue, and which the complainants assume constitute the scheme of the will. The legacy to Horatio N. Burroughs is also an exception, for in case he predeceased the widow, Ms legacy was made payable to his legatee, or if he died intestate, to his next of kin.
The complainants should pay the legacy to the defendant as the representative of the estate of Thomas Downing.